EXHIBIT 10.1

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of June 10, 2004, by
and among EPIQ Systems, Inc., a Missouri corporation, with headquarters located
at 501 Kansas Avenue, Kansas City, Kansas 66105 (the “Company”), and the
investors listed on the Schedule of Buyers attached hereto (individually, a
“Buyer” and collectively, the “Buyers”).

 

WHEREAS:

 

A.            The Company and each Buyer are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Rule 144A (“Rule 144A”) of the Securities Act of 1933, as amended (the “1933
Act”), by Section 4(2) of the 1933 Act and Rule 506 of Regulation D (“Regulation
D”) and as promulgated by the United States Securities and Exchange Commission
(the “SEC”) under the 1933 Act;

 

B.            The Company has authorized contingent convertible subordinated
notes of the Company in the form attached hereto as Exhibit A (together with any
contingent convertible subordinated notes issued in replacement thereof in
accordance with the terms thereof, the “Notes”), which Notes shall be
convertible into shares of the Company’s Common Stock, par value $0.01 per share
(the “Common Stock”) (as converted, the “Conversion Shares”), in accordance with
the terms of the Notes;

 

C.            Each Buyer wishes to purchase, and the Company wishes to sell,
upon the terms and conditions stated in this Agreement, that aggregate principal
amount of Notes set forth opposite such Buyer’s name in column (3) on the
Schedule of Buyers (which aggregate principal amount for all Buyers shall be
$50,000,000);

 

D.            Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit B (the
“Registration Rights Agreement”), pursuant to which the Company has agreed to
provide certain registration rights with respect to the Notes and the Conversion
Shares under the 1933 Act and the rules and regulations promulgated thereunder,
and applicable state securities laws; and

 

G.            The Notes and the Conversion Shares collectively are referred to
herein as the “Securities”.

 

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

 

1.             PURCHASE AND SALE OF NOTES.

 

(a)           Purchase of Notes.

 

(i)            Notes.  Subject to the satisfaction (or waiver) of the conditions
set forth in Sections 6(a) and 7(a) below, the Company shall issue and sell to
each Buyer, and each Buyer severally, but not jointly, agrees to purchase from
the Company on the Closing Date (as defined below), a principal amount of Notes,
as is set forth opposite such Buyer’s name in column (3) on the Schedule of
Buyers (the “Closing”).

 

(ii)           Closing.  The Closing shall occur on the Closing Date at the
offices of Schulte Roth & Zabel LLP, 919 Third Avenue, New York, New York 10022.

 

1

--------------------------------------------------------------------------------


 

(iii)          Purchase Price.  The purchase price for each Buyer (the “Purchase
Price”) of the Notes to be purchased by each such Buyer at the Closing shall be
equal to $1.00 for each $1.00 of principal amount of Notes being purchased by
such Buyer at the Closing.

 

(b)           Closing Date.  The date and time of the Closing (the “Closing
Date”) shall be 10:00 a.m., New York Time, on the date hereof, subject to
notification of satisfaction (or waiver) of the conditions to the Closing set
forth in Sections 6(a) and 7(a) below (or such later date as is mutually agreed
to by the Company and each Buyer).

 

(c)           Form of Payment.  On the Closing Date, (i) each Buyer shall pay
its Purchase Price to the Company for the Notes to be issued and sold to such
Buyer at the Closing, by wire transfer of immediately available funds in
accordance with the Company’s written wire instructions, and (ii) the Company
shall deliver to each Buyer the Notes (in the principal amounts as such Buyer
shall request) which such Buyer is then purchasing, duly executed on behalf of
the Company and registered in the name of such Buyer or its designee.

 

2.             BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer represents and warrants with respect to only itself that:

 

(a)           No Public Sale or Distribution.  Such Buyer is (i) acquiring the
Notes and (ii) upon conversion of the Notes will acquire the Conversion Shares
issuable upon conversion of the Notes, in the ordinary course of business for
its own account and not with a view towards, or for resale in connection with,
the public sale or distribution thereof, except pursuant to sales registered or
exempted under the 1933 Act; provided, however, that by making the
representations herein, such Buyer does not agree to hold any of the Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption from the registration requirements of the 1933 Act and
applicable state securities laws.  Such Buyer is acquiring the Securities
hereunder in the ordinary course of its business.  Such Buyer presently does not
have any agreement or understanding, directly or indirectly, with any Person to
distribute any of the Securities.  “Person” means an individual, a limited
liability company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

 

(b)           Qualified Institutional Buyer; Accredited Investor Status.  Such
Buyer is a “qualified institutional buyer” as defined in Rule 144A under the
1933 Act (a “QIB”) and such Buyer is an “accredited investor” as that term is
defined in Rule
501(a) of Regulation D.

 

(c)           Transfer or Resale.  In connection with such Buyer’s subsequent
offers to sell, such Buyer (i) will offer the Notes for resale only upon the
terms and conditions set forth in this Agreement and, if required, pursuant to
prospectus delivery requirements (the “Exempt Resales”), and (ii) will solicit
offers to buy the Notes only from, and will offer and sell the Notes only to,
(A) persons reasonably believed by such Buyer to be QIBs or (B) persons
reasonably believed by such Buyer to be an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D (an “Accredited Investor”) or (C) persons
reasonably believed by such Buyer to be non-U.S. persons referred to in
Regulation S under the 1933 Act (“Non-U.S. Persons”), and in connection with
each such sale, it will take reasonable steps to ensure that the purchaser of
such Notes is aware that such sale is being made in reliance on Rule 144A,
Regulation D or Regulation S, as applicable.

 

2

--------------------------------------------------------------------------------


 

(d)           General Solicitation.  No form of general solicitation or general
advertising in violation of the 1933 Act has been or will be used nor will any
offers in any manner involving a public offering within the meaning of Section
4(2) of the 1933 Act or, with respect to Notes to be sold in reliance on
Regulation S, by means of any directed selling efforts be made by such Buyer or
any of its representatives in connection with the offer and sale of any of the
Notes.

 

(e)           Reliance on Exemptions.  Such Buyer understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.

 

(f)            Information.  Such Buyer and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
which have been requested by such Buyer.  Buyer has received and reviewed the
Company’s Annual Report on Form 10-K for the year ended December 31, 2003, its
Quarterly Report on Form 10-Q for the quarter ended March 31, 2004, and each
Current Report on Form 8-K filed by the Company since December 31, 2003.  Such
Buyer and its advisors, if any, have been afforded the opportunity to ask
questions of the Company and have received what such Buyer and its advisors, if
any, believe to be satisfactory answers to any such inquiries.  Neither such
inquiries nor any other due diligence investigations conducted by such Buyer or
its advisors, if any, or its representatives shall modify, amend or affect such
Buyer’s right to rely on the Company’s representations and warranties contained
herein.  Such Buyer understands that its investment in the Securities involves a
high degree of risk.  Such Buyer has sought such accounting, legal and tax
advice as it has considered necessary to make an informed investment decision
with respect to its acquisition of the Securities.

 

(g)           No Governmental Review.  Such Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(h)           Restrictions.  Such Buyer understands that except as provided in
this Agreement and the Registration Rights Agreement: (i) the Securities have
not been and are not being registered under the 1933 Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless (A)
subsequently registered thereunder, (B) such Buyer shall have delivered to the
Company an opinion of counsel, in a form reasonably acceptable to the Company,
to the effect that such Securities to be sold, assigned or transferred may be
sold, assigned or transferred pursuant to an exemption from such registration,
or (C) such Buyer provides the Company with reasonable assurance that such
Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A promulgated under the 1933 Act, as amended, (or a successor rule thereto)
(collectively, “Rule 144”); (ii) any sale of the Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144 and further,
if Rule 144 is not applicable, any resale of the Securities under circumstances
in which the seller (or the Person (as defined in Section 3(s)) through whom the
sale is made) may be deemed to be an underwriter (as that term is defined in the
1933 Act) may require compliance with some other exemption under the 1933 Act or
the rules and regulations of the SEC thereunder; and (iii) neither the Company
nor any other Person is under any obligation to register the Securities under
the 1933 Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.  The Securities may be pledged in
connection with a bona fide margin account or other loan secured by the
Securities and such pledge of Securities shall not be deemed to be a transfer,
sale or assignment of the Securities hereunder, and no Buyer effecting a pledge
of Securities shall be required to provide the Company with any notice thereof
or

 

3

--------------------------------------------------------------------------------


 

otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document, including, without limitation, this Section 2(h);
provided, that in order to make any sale, transfer or assignment of Securities,
such Buyer and its pledgee makes such disposition in accordance with or pursuant
to a registration statement or an exemption under the 1933 Act.

 

(i)            Legends.  Until the time set forth below, such Buyer understands
that the certificates or other instruments representing the Notes and the stock
certificates representing the Conversion Shares shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A FORM
REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. 
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if, unless otherwise required by state securities laws, (i) as to the
Conversion Shares, when such Conversion Shares are registered for resale under
the 1933 Act, (ii) in connection with a sale, assignment or other transfer
pursuant to a registration statement or if such holder provides the Company with
an opinion of counsel, in a form reasonably acceptable to the Company, to the
effect that such sale, assignment or transfer of the Securities may be made
pursuant to Rule 144, or (iii) such holder provides the Company with reasonable
assurance that the Securities can be sold, assigned or transferred pursuant to
Rule 144(k).

 

(j)            Validity; Enforcement.  This Agreement and the Registration
Rights Agreement have been duly and validly authorized, executed and delivered
on behalf of such Buyer and shall constitute the legal, valid and binding
obligations of such Buyer enforceable against such Buyer in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies, and
except that any rights to indemnity or contribution under the Transaction
Documents may be limited by federal and state securities laws and public policy
considerations.

 

(k)           No Conflicts.  The execution, delivery and performance by such
Buyer of this Agreement and the Registration Rights Agreement and the
consummation by such Buyer of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of such Buyer
or (ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Buyer

 

4

--------------------------------------------------------------------------------


 

is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Buyer, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder.

 

(l)            Residency.  Such Buyer is a resident of that jurisdiction
specified below its address on the Schedule of Buyers.  Such Buyer represents
that it was not organized solely for purposes of making an investment in the
Company.

 

3.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Buyers that:

 

(a)           Organization and Qualification.  Except as set forth on Schedule
3(a), the Company and its “Subsidiaries” (which for purposes of this Agreement
means any entity in which the Company, directly or indirectly, owns at least 25%
of the capital stock or holds at least 25% of the equity or similar interests)
are corporations or limited liability companies duly organized and validly
existing in good standing under the laws of the jurisdiction in which they are
organized, and have the requisite corporate power and authorization to own their
properties and to carry on their business as now being conducted.  Each of the
Company and its Subsidiaries is duly qualified as a foreign corporation to do
business and is in good standing in every jurisdiction in which its ownership of
property or the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect.  As used in this
Agreement, “Material Adverse Effect” means any material adverse effect on the
business, properties, assets, operations, results of operations, condition
(financial or otherwise) or prospects of the Company and its Subsidiaries, taken
as a whole, or on the transactions contemplated hereby and the other Transaction
Documents or by the agreements and instruments to be entered into in connection
herewith or therewith, or on the authority or ability of the Company to perform
its obligations under the Transaction Documents (as defined below).  The Company
has no Subsidiaries except as set forth on the Company’s Annual Report on Form
10-K for the year ended December 31, 2003 (the “2003 10-K”).

 

(b)           Authorization; Enforcement; Validity.  The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Notes, the Registration Rights Agreement,
the Irrevocable Transfer Agent Instructions (as defined in Section 5(b)) and
each of the other agreements entered into by the parties hereto in connection
with the transactions contemplated by this Agreement (collectively, the
“Transaction Documents”) and to issue the Securities in accordance with the
terms hereof and thereof.  The execution and delivery of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Notes and the reservation for issuance and the issuance of the Conversion
Shares issuable upon conversion, issuance or exercise thereof, as the case may
be, have been duly authorized by the Company’s Board of Directors and no further
consent or authorization is required by the Company, its Board of Directors or
its stockholders.  This Agreement and the other Transaction Documents of even
date herewith have been duly executed and delivered by the Company, and
constitute the legal, valid and binding obligations of the Company enforceable
against the Company in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies, and except that any rights to indemnity or contribution
under the Transaction Documents may be limited by federal and state securities
laws and public policy considerations.

 

5

--------------------------------------------------------------------------------


 

(c)           Issuance of Securities.  The Notes are duly authorized and, upon
issuance in accordance with the terms hereof, shall be free from all taxes,
liens and charges with respect to the issue thereof.  As of the Closing, a
number of shares of Common Stock shall have been duly authorized and reserved
for issuance which equals the sum of 100% of the number of shares of Common
Stock issuable upon conversion of the Notes to be issued at such Closing.  Upon
conversion, exercise or issuance in accordance with the Notes, the Conversion
Shares will be validly issued, fully paid and nonassessable and free from all
transfer, stamp or similar taxes, liens and charges with respect to the issue
thereof, with the holders being entitled to all rights accorded to a holder of
Common Stock.  Assuming the accuracy of each of the representations and
warranties of the Buyers contained in Section 2 and, in connection with
Securities issued after the transfer of any Securities hereunder assuming that
such transfer was made in compliance with the covenants and agreements in this
Agreement and the Registration Rights Agreement relating to the transfer of any
Securities, the issuance by the Company of the Securities is exempt from the
registration requirements of Section 5 of the 1933 Act.

 

(d)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Notes and reservation for issuance and issuance of the
Conversion Shares) will not (i) result in a violation of the certificate of
incorporation, any certificate of designations, preferences and rights of any
outstanding series of preferred stock or bylaws of the Company or any of its
Subsidiaries or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any material agreement, indenture or instrument to which the Company or any of
its Subsidiaries is a party, except which are the subject of written waivers or
consents which have been obtained or effected on or prior to the Closing Date or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations and the
rules and regulations of the Principal Market) applicable to the Company or any
of its Subsidiaries or by which any property or asset of the Company or any of
its Subsidiaries is bound or affected, except in the case of clauses (ii) and
(iii), for such breaches or defaults as could not reasonably be expected to have
a Material Adverse Effect.

 

(e)           Consents.  Except as disclosed in Schedule 3(e), the Company is
not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Transaction
Documents, in each case in accordance with the terms hereof or thereof.  All
consents, authorizations, orders, filings and registrations which the Company is
required to obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the Closing Date (other then filings and reports
relating to the offer and sale of the Securities required under Regulation D or
applicable securities or “Blue Sky” laws as contemplated under Section 4(b) of
this Agreement), and the Company and its Subsidiaries are unaware of any facts
or circumstances which might prevent the Company from obtaining or effecting any
of the registration, application or filings pursuant to the preceding sentence. 
The Company is not in violation of the listing requirements of the Principal
Market and has no knowledge of any facts which would reasonably lead to
delisting or suspension of the Common Stock in the foreseeable future.

 

(f)            Acknowledgment Regarding Buyer’s Purchase of Securities.  The
Company acknowledges and agrees that each Buyer is acting solely in the capacity
of arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that immediately prior to the
execution of this Agreement no Buyer is (i) an officer or director of the
Company, (ii) an “affiliate” of the Company (as defined in Rule 144) or (iii) to
the knowledge of the Company, a “beneficial owner” of more than 10% of the
Common Stock (as defined for purposes of Rule

 

6

--------------------------------------------------------------------------------


 

13d-3 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)). 
The Company further acknowledges that no Buyer is acting as a financial advisor
or fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated hereby and thereby, and
any advice given to the Company by a Buyer or any of its representatives or
agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to such Buyer’s purchase of
the Securities.  The Company further represents to each Buyer that the Company’s
decision to enter into the Transaction Documents has been based on the
independent evaluation by the Company and its representatives and in reliance
upon the representations and warranties of each Buyer hereunder.

 

(g)           No General Solicitation; Placement Agent’s Fees.  Neither the
Company, nor any of its affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities.  The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
persons engaged by any Buyer or its investment advisor) relating to or arising
out of the transactions contemplated hereby.  The Company shall pay, and hold
each Buyer harmless against, any liability, loss or expense (including, without
limitation, attorney’s fees and out-of-pocket expenses) arising in connection
with any such claim.  The Company acknowledges that is has engaged A.G. Edwards
& Sons’ as placement agent (the “Agent”) in connection with the sale of the
Notes.  Other than the Agent, the Company has not engaged any placement agent or
other agent in connection with the sale of the Notes.

 

(h)           No Integrated Offering.  None of the Company, its Subsidiaries,
any of their affiliates, and any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of any of
the Securities under the 1933 Act or cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of the 1933 Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Company are listed or designated.  None of
the Company, its Subsidiaries, their affiliates and any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would require registration of any of the Securities under the 1933 Act or cause
the offering of the Securities to be integrated with other offerings.

 

(i)            [INTENTIONALLY OMITTED]

 

(j)            Application of Takeover Protections; Rights Agreement.  The
Company and its board of directors have taken all necessary action, if any, in
order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s Articles of
Incorporation (the “Articles of Incorporation”) or the laws of the state of its
incorporation which is or could become applicable to any Buyer as a result of
the transactions contemplated by this Agreement, including, without limitation,
the Company’s issuance of the Securities and any Buyer’s ownership of the
Securities.  The Company has not adopted a stockholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of Common Stock or
a change in control of the Company.

 

(k)           SEC Documents; Financial Statements.  Since January 1, 2001, the
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the Exchange Act (all of the foregoing filed prior to the date hereof, and
all exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
“SEC Documents”).  The Company has delivered to the Buyers or their respective
representatives true, correct and complete copies of the

 

7

--------------------------------------------------------------------------------


 

SEC Documents not available on the EDGAR system.  As of their respective dates,
the SEC Documents complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  As of their respective dates, the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto.  Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  No other written information provided by or on behalf of the
Company to the Buyers which is not included in the SEC Documents, including,
without limitation, information referred to in Section 2(d) of this Agreement,
and taken as a whole with the SEC Documents, contains any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading.

 

(l)            Absence of Certain Changes.  Except as disclosed in Schedule 3(l)
or the SEC Documents filed since December 31, 2003, since December 31, 2003,
there has been no material adverse change and no material adverse development in
the business, properties, operations, condition (financial or otherwise),
results of operations or prospects of the Company or its Subsidiaries.  Except
as disclosed in the SEC Documents filed since December 31, 2003 or in Schedule
3(l), since December 31, 2003, the Company has not (i) declared or paid any
dividends, (ii) sold any assets, individually or in the aggregate, in excess of
$100,000 outside of the ordinary course of business or (iii) had capital
expenditures, individually or in the aggregate, in excess of $1,000,000.  The
Company has not taken any steps to seek protection pursuant to any bankruptcy
law nor does the Company have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy proceedings or any actual
knowledge of any fact which would reasonably lead a creditor to do so.  The
Company is not as of the date hereof, and after giving effect to the
transactions contemplated hereby to occur at the Closing, will not be Insolvent
(as defined below).  For purposes of this Section 3(l), “Insolvent” means (i)
the present fair saleable value of the Company’s assets is less than the amount
required to pay the Company’s total Indebtedness(as defined in Section 3(s)),
(ii) the Company is unable to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured, (iii) the Company intends to incur or believes that it will incur debts
that would be beyond its ability to pay as such debts mature or (iv) the Company
has unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.

 

(m)          [INTENTIONALLY OMITTED].

 

(n)           Conduct of Business; Regulatory Permits.  Neither the Company nor
its Subsidiaries is in violation of any term of or in default under its Articles
or Certificate of Incorporation, any Certificate of Designations, Preferences
and Rights of any outstanding series of preferred stock of the Company or Bylaws
or their organizational charter or bylaws, respectively.  Neither the Company
nor any of its Subsidiaries is in violation of any judgment, decree or order or
any statute, ordinance, rule or regulation applicable to the Company or its
Subsidiaries, except for possible violations which would not, individually or in
the aggregate, have a Material Adverse Effect.  Without limiting the generality
of the foregoing, the Company is not in violation of any of the rules,
regulations or requirements of the Nasdaq

 

8

--------------------------------------------------------------------------------


 

National Market (the “Principal Market”) other than violations which could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect and has no knowledge of any facts or circumstances which would
reasonably lead to delisting or suspension of the Common Stock by the Principal
Market in the foreseeable future.  Since January 1, 2003, (i) the Common Stock
has been designated for quotation on the Principal Market, (ii) trading in the
Common Stock has not been suspended by the SEC or the Principal Market and (iii)
the Company has received no communication, written or oral, from the SEC or the
Principal Market regarding the suspension or delisting of the Common Stock from
the Principal Market.  The Company and its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

 

(o)           Foreign Corrupt Practices.  Neither the Company, nor any of its
Subsidiaries, nor any director, officer, agent, employee or other Person acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

 

(p)           Sarbanes-Oxley Act.  The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the SEC thereunder that are effective as of the date hereof, except where
such noncompliance would not have, individually or in the aggregate, a Material
Adverse Effect.

 

(q)           Transactions With Affiliates.  Except as set forth on Schedule
3(q) and in the SEC Documents filed at least ten days prior to the date hereof
and other than the grant of stock options since December 31, 2003 disclosed on
Schedule 3(q), none of the officers, directors or employees of the Company is
presently a party to any transaction with the Company or any of its Subsidiaries
(other than for ordinary course services as employees, officers or directors),
including any material contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner.

 

(r)            Equity Capitalization.  As of the date hereof, the authorized
capital stock of the Company consists of (x) 50,000,000 shares of Common Stock,
of which as of the date hereof, 17,834,180 shares of Common Stock are issued and
outstanding, 5,403,962 shares of Common Stock are reserved for issuance pursuant
to the Company’s stock option and purchase plans and no shares of Common Stock
are reserved for issuance pursuant to securities (other than the Notes and stock
options referenced in the preceding clause) exercisable or exchangeable for, or
convertible into, shares of Common Stock, and (y) 2,000,000 shares of preferred
stock, of which as of the date hereof, none are issued and outstanding.  All of
such outstanding shares have been, or upon issuance will be, validly issued and
are fully paid and nonassessable.  All of such outstanding shares of capital
stock are duly authorized, validly issued, fully paid and nonassessable.  No
shares of capital stock of the Company are subject to preemptive rights or

 

9

--------------------------------------------------------------------------------


 

any other similar rights of the shareholders of the Company or any liens or
encumbrances imposed through the actions or failure to act of the Company. 
Other than as set forth on Schedule 3(r), pursuant to this Agreement or as
contemplated by the Company’s employee and director benefit, incentive, or
option plans disclosed in the Company’s SEC Documents (the “Plans”), there are
no outstanding options, warrants, scrip, rights to subscribe for, puts, calls,
rights of first refusal, and there are no agreements, understandings, claims,
antidilution protection or other commitments or rights of any character
whatsoever that could require the Company to issue additional shares of capital
stock of the Company or adjust the purchase or exercise price of any such
instrument.  Other than as set forth on Schedule 3(r), there are no agreements
or arrangements, including any set forth in the SEC Documents, (other than the
Registration Rights Agreement) under which the Company is obligated to register
the sale of any of its securities under the 1933 Act.

 

(s)           Indebtedness and Other Contracts.  Except as disclosed in the
Company’s 2003 10-K or the other SEC Documents filed since December 31, 2003,
neither the Company nor any of its Subsidiaries (i) has any outstanding
Indebtedness (as defined in the Notes), or (ii) is in violation of any term of
or in default under any contract, agreement or instrument relating to any
Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect.

 

(t)            Absence of Litigation.  There is no action, suit, proceeding,
inquiry or investigation before or by the Principal Market, any court, public
board, government agency, self-regulatory organization or body pending or, to
the knowledge of the Company, threatened against or affecting the Company, the
Common Stock or any of the Company’s Subsidiaries that could, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect

 

(u)           Insurance.  The Company and each of its Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged.  Since January 1, 2003, neither the Company nor any such Subsidiary has
been refused any insurance coverage sought or applied for and neither the
Company nor any such Subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost that would not have a Material Adverse Effect.

 

(v)           Employee Relations.  (i)  Neither the Company nor any of its
Subsidiaries is a party to any collective bargaining agreement.  The Company and
its Subsidiaries believe that their relations with their employees are good.  No
executive officer of the Company (as defined in Rule 501(f) of the 1933 Act) has
notified the Company that such officer intends to leave the Company or otherwise
terminate such officer’s employment with the Company.  No executive officer of
the Company, to the knowledge of the Company, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant.  To the knowledge
of the Company, the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters.

 

(ii)           The Company and its Subsidiaries are in compliance with all
federal, state, local and foreign laws and regulations respecting employment and
employment practices, terms and conditions of employment and wages and hours,
except where failure to be in compliance would not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

 

10

--------------------------------------------------------------------------------


 

(w)          Title.  The Company and its Subsidiaries have good and marketable
title in fee simple to all real property and good and marketable title to all
personal property owned by them which is material to the business of the Company
and its Subsidiaries, in each case free and clear of all liens, encumbrances and
defects except such as do not materially affect the value of such property and
do not interfere with the use made and proposed to be made of such property by
the Company and any of its Subsidiaries.  Any real property and facilities held
under lease by the Company and any of its Subsidiaries are held by them under
valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries.

 

(x)            Intellectual Property Rights.  To the knowledge of the Company,
the Company and its Subsidiaries own or possess adequate rights or licenses to
use all trademarks, trade names, service marks, service mark registrations,
service names, patents, patent rights, copyrights, inventions, licenses,
approvals, governmental authorizations, trade secrets and other intellectual
property rights (“Intellectual Property Rights”) necessary to conduct their
respective businesses as now conducted.  None of the Company’s Intellectual
Property Rights have expired or terminated, or are expected to expire or
terminate, within three years from the date of this Agreement.  The Company does
not have any knowledge of any infringement by the Company or its Subsidiaries of
Intellectual Property Rights of others, except where such infringement would
not, individually or in the aggregate, have a Material Adverse Effect.  There is
no claim, action or proceeding being made or brought, or to the knowledge of the
Company, being threatened, against the Company or its Subsidiaries regarding its
Intellectual Property Rights which could have a Material Adverse Effect.  The
Company is unaware of any facts or circumstances which might give rise to any of
the foregoing infringements or claims, actions or proceedings.  The Company and
its Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights.

 

(y)           Environmental Laws.  To the knowledge of the Company, the Company
and its Subsidiaries (i) are in compliance with any and all Environmental Laws
(as hereinafter defined), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance with all terms and conditions
of any such permit, license or approval where, in each of the foregoing clauses
(i), (ii) and (iii), the failure to so comply could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.  The term
“Environmental Laws” means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), including, without limitation, laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, or toxic
or hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

 

(z)            Subsidiary Rights.  The Company or one of its Subsidiaries has
the unrestricted right to vote, and (subject to limitations imposed by
applicable law) to receive dividends and distributions on, all capital
securities of its Subsidiaries as owned by the Company or such Subsidiary.

 

(aa)         Tax Status.  The Company and each of its Subsidiaries (i) has made
or filed all federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and (iii) has set aside on its books
provision reasonably adequate for the

 

11

--------------------------------------------------------------------------------


 

payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply.  There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.

 

(bb)         Internal Accounting Controls.  The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference.

 

(cc)         Disclosure.  The Company confirms that neither it nor, to its
knowledge, any officer, director or agent of the Company has provided any of the
Buyers or their respective agents or counsel with any information that
constitutes material, nonpublic information.  The Company understands and
confirms that each of the Buyers will rely on the foregoing representations in
effecting transactions in securities of the Company.  All written disclosure
provided to the Buyers regarding the Company, its business and the transactions
contemplated hereby, including the Schedules to this Agreement, furnished by or
on behalf of the Company, taken as a whole, are true and correct and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.  No event or
circumstance has occurred or information exists with respect to the Company or
any Subsidiary or either of its or their respective business, properties,
prospects, operations or financial conditions, which, under applicable law, rule
or regulation, requires public disclosure or announcement by the Company on or
before the date hereof but which has not been so publicly announced or disclosed
(assuming for this purpose that the Company’s reports filed under the Exchange
Act, as amended, are being incorporated into an effective registration statement
filed by the Company under the 1933 Act).  The Company acknowledges and agrees
that no Buyer makes or has made any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in Section 2.

 

(dd)         Manipulation of Price.  The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in, or that has constituted or which might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of any of
the Securities, (ii) sold, bid for, purchased, or paid anyone any compensation
for soliciting purchases of, any of the Securities, or (iii) paid or agreed to
pay to any person any compensation for soliciting another to purchase any other
securities of the Company.

 

(ee)         Rule 144A Resales.  Assuming (i) that the purchasers in the Exempt
Resales are QIBs or Non-U.S. Persons and (ii) the accuracy of the Buyer’s
representations contained in Section 2 of this Agreement, the Notes are eligible
for resale pursuant to Rule 144A under the 1933 Act and no other securities of
the Company are of the same class (within the meaning of Rule 144A under the
1933 Act) as the Notes and listed on a national securities exchange registered
under Section 6 of the Exchange Act, or quoted in a U.S. automated inter-dealer
quotation system.  No securities of the Company of the same class as the Notes
have been offered, issued or sold by the Company or any of its affiliates within
the six-month period immediately prior to the date hereof.

 

12

--------------------------------------------------------------------------------


 

4.             COVENANTS.

 

(a)           Best Efforts.  Each party shall use its best efforts timely to
satisfy each of the conditions to be satisfied by it as provided in Sections 6
and 7 of this Agreement.

 

(b)           Form D and Blue Sky.  The Company agrees to file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to each Buyer promptly after such filing.  The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Securities for sale to the Buyers at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification), and shall provide
evidence of any such action so taken to the Buyers on or prior to the Closing
Date.  The Company shall make all filings and reports relating to the offer and
sale of the Securities required under applicable securities or “Blue Sky” laws
of the states of the United States following the Closing Date and, prior to any
public offering of the Registrable Securities pursuant to the Registration
Statement, use its best efforts to register or qualify or cooperate with the
Buyers in connection with the registration or qualification (or exemption from
such registration or qualification) of such Securities for resale under the
securities or Blue Sky laws of such jurisdictions within the United States as
holders of Notes representing not less than a majority of the aggregate
principal amount of the then outstanding Notes reasonably request.

 

(c)           Reporting Status.  With a view to making available to the
Investors (as that term is defined in the Registration Rights Agreement) the
benefits of Rule 144 promulgated under the Securities Act or any similar rule or
regulation of the Commission that may at any time permit the Investors to sell
securities of the Company to the public without registration (“Rule 144”), until
two years after no Notes are outstanding, the Company shall: (1) make and keep
public information available, as those terms are understood and defined in Rule
144; (2) file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
and (3) furnish to each Investor, so long as such Investor owns Registrable
Securities (the “Reporting Period”), promptly upon request, (A) a written
statement by the Company, if true, that it has complied with the applicable
reporting requirements of Rule 144, the Securities Act and the Exchange Act, (B)
a copy of the most recent annual or quarterly report of the Company and copies
of such other reports and documents so filed by the Company, (C) the information
required by Rule 144A(d)(4) (or any successor rule) under the Securities Act,
and (D) such other information as may be reasonably requested to permit the
Investors to sell such securities pursuant to Rule 144 without registration.

 

(d)           [INTENTIONALLY OMITTED].

 

(e)           Financial Information.  The Company agrees to send the following
to each Investor during the Reporting Period (i) unless the following are filed
with the SEC through EDGAR and are available to the public through the EDGAR
system, within one (1) Business Day after the filing thereof with the SEC, a
copy of its Annual Reports on Form 10-K, its Quarterly Reports on Form 10-Q, any
Current Reports on Form 8-K and any registration statements (other than on Form
S-8) or amendments filed pursuant to the 1933 Act, and (ii) copies of any
notices and other information made available or given to the stockholders of the
Company generally, contemporaneously with the making available or giving thereof
to the stockholders (other than those in connection with the Company’s annual
meeting of stockholders).

 

(f)            Listing.  The Company shall promptly secure the listing of all of
the Conversion Shares (as defined in the Registration Rights Agreement) upon
each national securities exchange and automated quotation system, if any, upon
which shares of Common Stock are then listed (subject to

 

13

--------------------------------------------------------------------------------


 

official notice of issuance) and shall use its reasonable best efforts to
maintain, so long as any other shares of Common Stock shall be so listed, such
listing of all Conversion Shares from time to time issuable under the terms of
the Transaction Documents.  The Company shall use its reasonable best efforts to
maintain the Common Stock’s authorization for quotation on the Principal
Market.  Neither the Company nor any of its Subsidiaries shall take any action
which would be reasonably expected to result in the delisting or suspension of
the Common Stock on the Principal Market.  The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 4(f).

 

(g)           Fees.  The Company shall reimburse the Buyers in the maximum
aggregate amount of $25,000 for the Buyers’ reasonable expenses actually
incurred in connection with the preparation, execution and performance of this
Agreement and the transactions contemplated hereunder, which amount will be net
funded from the Purchase Price of Riverview Group, LLC at the Closing.  The
Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or broker’s commissions (other than for Persons engaged
by any Buyer) relating to or arising out of the transactions contemplated
hereby, including, without limitation, any fees or commissions payable to the
Agent.  The Company shall pay, and hold each Buyer harmless against, any
liability, loss or expense (including, without limitation, reasonable attorney’s
fees and out-of-pocket expenses) arising in connection with any claim relating
to any such payment.  Except as otherwise set forth in this Agreement or in the
Transaction Documents, each party to this Agreement shall bear its own expenses
in connection with the sale of the Securities to the Buyers.

 

(h)           Pledge of Securities.  The Company acknowledges and agrees that
the Securities may be pledged by an Investor (as defined in the Registration
Rights Agreement) in connection with a bona fide margin agreement or other loan
or financing arrangement that is secured by the Securities.  The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Investor effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document, including, without limitation, Section 2(f) hereof; provided that an
Investor and its pledgee shall be required to comply with the provisions of
Section 2(f) hereof in order to effect a sale, transfer or assignment of
Securities to such pledgee.  The Company hereby agrees to execute and deliver
such documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by an Investor.

 

(i)            Disclosure of Transactions and Other Material Information.  On or
before 8:30 a.m., New York Time, on June 14, 2004, the Company shall file a
Current Report on Form 8-K describing the terms of the transactions contemplated
by the Transaction Documents in the form required by the Exchange Act, and
attaching the material Transaction Documents (including, without limitation,
this Agreement, the form of Note, and the Registration Rights Agreement) as
exhibits to such filing (including all attachments, the “8-K Filing”).  From and
after the filing of the 8-K Filing with the SEC, unless required pursuant to
Section 3(i) of the Registration Rights Agreement, no Buyer shall be in
possession of any material, nonpublic information received from the Company, any
of its Subsidiaries or any of its respective officers, directors, employees or
agents, that is not disclosed in the 8-K Filing.  Unless required pursuant to
Section 3(i) of the Registration Rights Agreement, the Company shall not, and
shall cause each of its Subsidiaries and its and each of their respective
officers, directors, employees and agents, not to, provide any Buyer with any
material, nonpublic information regarding the Company or any of its Subsidiaries
from and after the filing of the 8-K Filing with the SEC without the express
written consent of such Buyer.  Neither the Company nor any Buyer shall issue
any press releases or any other public statements with respect to the
transactions contemplated hereby; provided, however, that the Company shall be
entitled, without the prior approval of any Buyer, to make any press release or
other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and prior to or contemporaneously therewith and
(ii) as is required by applicable law and regulations

 

14

--------------------------------------------------------------------------------


 

(provided that in the case of clause (i) Riverview Group, LLC, shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release).

 

(j)            [INTENTIONALLY OMITTED]

 

(k)           Additional Notes; Additional Registration Statement; Additional
Securities.  For so long as any Buyer beneficially owns any Securities, the
Company will not issue any Notes other than to the Buyers as contemplated hereby
and the Company shall not issue any other securities that would cause a breach
or default under the Notes.  Until such time as the Registration Statement (as
defined in the Registration Rights Agreement) is declared effective by the SEC,
(i) the Company will not file a registration statement under the 1933 Act
relating to securities that are not the Securities, other than a registration
statement on Form S-8, in order to register the shares underlying equity
incentive plans in existence as of the date of this Agreement and (ii) the
Company will not issue, sell or exchange, agree or obligate itself to issue,
sell or exchange or reserve or set aside for issuance, sale or exchange other
than in connection with any Excluded Securities (as defined in the Notes), (A)
any shares of Common Stock, (B) any other equity security of the Company,
including without limitation shares of preferred stock, (C) any debt security of
the Company (other than debt with no equity feature), including without
limitation any debt security which by its terms is convertible into or
exchangeable for any equity security of the Company, (D) any security of the
Company that is a combination of debt and equity, or (E) any option, warrant or
other right to subscribe for, purchase or otherwise acquire any such equity
security or any such debt security of the Company.

 

(l)            Corporate Existence.  So long as any Buyer beneficially owns any
Notes, the Company shall maintain its corporate existence as a publicly traded
entity whose stock is owned by its public shareholders and shall not sell all or
substantially all of the Company’s assets, except in connection with a Change of
Control (as defined in the Notes) or Surviving Change (as defined in the Notes)
where the Company complies with its obligations under Section 5 of the Notes.

 

(m)          Reservation of Shares.  The Company shall take all action necessary
to at all times have authorized, and reserved for the purpose of issuance, 100%
of the number of shares of Common Stock issuable upon conversion of the Notes
being issued at the Closing.

 

(n)           Conduct of Business.  The business of the Company and its
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any governmental entity, except where such violations would not
result, either individually or in the aggregate, in a Material Adverse Effect.

 

(o)           [INTENTIONALLY OMITTED]

 

(p)           Sales by Buyers.  Each Buyer will sell any Securities sold by it
in compliance with applicable prospectus delivery requirements, if any, or
otherwise in compliance with the requirements for an exemption from registration
under the Securities Act and the rules and regulations promulgated thereunder. 
No Buyer will make any sale, transfer or other disposition of the Securities in
violation of the federal or state securities laws.  In the event that the
Company is required by a regulatory agency or in a legal proceeding to provide
information as to the availability of an exemption for the issuance of the Notes
or for any Exempt Resale or for any transfers of Securities by a Buyer, each
Buyer will cooperate with the Company in providing such written certifications
as the Company may reasonably request following the transfer of any Securities
by a Buyer in order for the Company to confirm the continuing compliance by each
Buyer with its agreements relating to transfers of the Securities.

 

15

--------------------------------------------------------------------------------


 

(q)           CUSIP Numbers. The Company in issuing the Securities shall use
“CUSIP” numbers (if then generally in use), and shall use such “CUSIP” numbers
in notices to holders as a convenience to holders thereof.

 

(r)            PORTAL.  If requested in writing by the holders of Notes
representing not less than a majority of the aggregate principal amount of the
then outstanding Notes, the Company shall use its reasonable best efforts to
apply for and effect the quotation of the Notes on the Private Offerings,
Resales and Trading Automated Linkages market.  The Company shall not be
required to effect the quotation of the Notes on the PORTAL market if, in the
Company’s reasonable determination, the listing thereof will permit any person
to hold less than $3,000,000 principal amount of Notes, other than by virtue of
partial redemption or partial conversion of the Notes.

 

5.             REGISTER; TRANSFER AGENT INSTRUCTIONS.

 

(a)           Register.  The Company shall maintain at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to each holder of Notes), a register for the Notes, in which the Company
shall record the name and address of the Person in whose name the Notes have
been issued (including the name and address of each transferee), the principal
amount of Notes held by such Person.  The Company shall keep the register open
and available at all times during business hours for inspection of any Buyer or
its legal representatives.

 

(b)           Transfer Agent Instructions.  The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts at The
Depository Trust Company (“DTC”), registered in the name of each Buyer or its
respective nominee(s), for the Notes (but only if the Notes have been qualified
for quotation on the PORTAL market in accordance with Section 4(r)) and the
Conversion Shares in such amounts as specified from time to time by each Buyer
to the Company upon transfer of the Notes or conversion of the Notes in the form
of Exhibit C attached hereto (the “Irrevocable Transfer Agent Instructions”). 
The Company warrants that no instruction other than the Irrevocable Transfer
Agent Instructions referred to in this Section 5(b), and stop transfer
instructions to give effect to Section 2(g) hereof, will be given by the Company
to its transfer agent, and that the Securities shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents.  If a Buyer
effects a sale, assignment or transfer of the Securities in accordance with
Sections 2(h) and 2(i), the Company shall permit the transfer and shall promptly
instruct its transfer agent to issue one or more certificates or credit Notes or
shares to the applicable balance accounts at DTC (but only if the Notes have
been qualified for quotation on the PORTAL market in accordance with Section
4(r)) in such name and in such denominations as specified by such Buyer to
effect such sale, transfer or assignment.  In the event that such sale,
assignment or transfer involves Securities sold, assigned or transferred
pursuant to an effective registration statement or pursuant to Rule 144, the
transfer agent shall issue such Securities to the Buyer, assignee or transferee,
as the case may be, without any restrictive legend.  The Company acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
a Buyer.  Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section 5(b) will be inadequate and agrees,
in the event of a breach or threatened breach by the Company of the provisions
of this Section 5(b), that a Buyer shall be entitled, in addition to all other
available remedies, to an order and/or injunction restraining any breach and
requiring immediate issuance and transfer, without the necessity of showing
economic loss and without any bond or other security being required.  Nothing in
this Section 5(b) will affect in any way the Buyer’s obligations and agreements
set forth in Section 4 hereof to comply with all applicable prospectus delivery
requirements, upon resale of the Securities.

 

16

--------------------------------------------------------------------------------


 

6.             CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

(a)           Closing Date.  The obligation of the Company hereunder to issue
and sell the Notes to each Buyer at the Closing is subject to the satisfaction,
at or before the Closing Date, of each of the following conditions, provided
that these conditions are for the Company’s sole benefit and may be waived by
the Company at any time in its sole discretion by providing each Buyer with
prior written notice thereof:

 

(i)            Such Buyer shall have executed each of the Transaction Documents
to which it is a party and delivered the same to the Company.

 

(ii)           Such Buyer and each other Buyer shall have delivered to the
Company the Purchase Price (less, in the case of Riverview Group, LLC, the
amounts withheld pursuant to Section 4(g)) for the Notes being purchased by such
Buyer and each other Buyer at the Closing by wire transfer of immediately
available funds pursuant to the wire instructions provided by the Company.

 

(iii)          The representations and warranties of such Buyer shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date), and such Buyer shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by such Buyer at or prior to the Closing Date.

 

7.             CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

 

(a)           Closing Date.  The obligation of each Buyer hereunder to purchase
the Notes at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for each Buyer’s sole benefit and may be waived by such Buyer at
any time in its sole discretion by providing the Company with prior written
notice thereof:

 

(i)            The Company shall have executed and delivered to such Buyer (i)
each of the Transaction Documents and (ii) the Notes (in such principal amounts
as such Buyer shall request) (in such amounts as such Buyer shall request) being
purchased by such Buyer at the Closing pursuant to this Agreement.

 

(ii)           Such Buyer shall have received the opinion of Gilmore & Bell,
P.C., the Company’s counsel, dated as of the Closing Date, in substantially the
form of Exhibit D attached hereto.

 

(iii)          The Company shall have delivered to such Buyer a copy of the
Irrevocable Transfer Agent Instructions, in the form of Exhibit C attached
hereto, which instructions shall have been delivered to and acknowledged in
writing by the Company’s transfer agent.

 

(iv)          The Company shall have delivered to such Buyer a certificate
evidencing the incorporation and good standing of the Company and each of its
Subsidiaries in such corporation’s state of incorporation issued by the
Secretary of State of such state of incorporation, as of a date within 10 days
of the Closing Date.

 

(v)           The Company shall have delivered to such Buyer a certificate
evidencing the Company’s qualification as a foreign corporation and good
standing issued by the Secretary of State of the State of Kansas, as of a date
within 10 days of the Closing Date.

 

17

--------------------------------------------------------------------------------


 

(vi)          The Company shall have delivered to such Buyer a certified copy of
the Articles of Incorporation as certified by the Secretary of State of the
State of Missouri within 10 days of the Closing Date.

 

(vii)         The Company shall have delivered to such Buyer a certificate,
executed by the Secretary of the Company and dated as of the Closing Date, as to
(i) the resolutions consistent with Section 3(b) as adopted by the Company’s
Board of Directors in a form reasonably acceptable to such Buyer (the
“Resolutions”), (ii) the Articles of Incorporation and (iii) the Bylaws, each as
in effect at the Closing, in the form attached hereto as Exhibit E.

 

(viii)        The representations and warranties of the Company shall be true
and correct as of the date when made and as of the Closing Date as though made
at that time (except for representations and warranties that speak as of a
specific date) and the Company shall have performed, satisfied and complied in
all respects with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Company
at or prior to the Closing Date.  Such Buyer shall have received a certificate,
executed by the Chief Executive Officer of the Company, dated as of the Closing
Date, to the foregoing effect and as to such other matters as may be reasonably
requested by such Buyer in the form attached hereto as Exhibit F.

 

(ix)           The Company shall have delivered to such Buyer a letter from the
Company’s transfer agent certifying the number of shares of Common Stock
outstanding as of a date within five days of the Closing Date.

 

(x)            The Common Stock (I) shall be designated for quotation or listed
on the Principal Market and (II) shall not have been suspended, as of the
Closing Date, by the SEC or the Principal Market from trading on the Principal
Market nor shall suspension by the SEC or the Principal Market have been
threatened, as of the Closing Date, either (A) in writing by the SEC or the
Principal Market or (B) by falling below the minimum listing maintenance
requirements of the Principal Market.

 

(xi)           The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the Notes.

 

(xii)          The Company shall have delivered to such Buyer such other
documents relating to the transactions contemplated by this Agreement as such
Buyer or its counsel may reasonably request.

 

8.             TERMINATION.  In the event that the Closing shall not have
occurred with respect to a Buyer on or before five (5) Business Days from the
date hereof due to the Company’s or such Buyer’s failure to satisfy the
conditions set forth in Sections 6 and 7 above (and the nonbreaching party’s
failure to waive such unsatisfied condition(s)), the nonbreaching party shall
have the option to terminate this Agreement with respect to such breaching party
at the close of business on such date without liability of any party to any
other party; provided, however, this if this Agreement is terminated pursuant to
this Section 8 by Buyer and the Company has failed to timely satisfy the
conditions in Section 7 above, the Company shall remain obligated to reimburse
the non-breaching Buyers for the expenses described in Section 4(g) above.

 

9.             MISCELLANEOUS.

 

(a)           Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or

 

18

--------------------------------------------------------------------------------


 

rule (whether of the State of New York or any other jurisdictions) that would
cause the application of the laws of any jurisdictions other than the State of
New York.  Each party hereby irrevocably submits to the non-exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law. 
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.

 

(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e)           Entire Agreement; Amendments.  This Agreement supersedes all other
prior oral or written agreements between the Buyers, the Company, their
affiliates and Persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor any Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters.  No provision of this
Agreement or the Notes may be amended other than by an instrument in writing
signed by the Company and the holders of Notes representing at least a majority
of the aggregate principal amount of the Notes then outstanding, or, if prior to
the Closing Date, the Company and the Buyers listed on the Schedule of Buyers as
being obligated to purchase at least a majority of the aggregate principal
amount of the Notes, and any amendment to this Agreement or the Notes made in
conformity with the provisions of this Section 9(e) shall be binding on all
Buyers and holders of Notes, as applicable.  No provision hereof may be waived
other than by an instrument in writing signed by the party against whom
enforcement is sought.  No such amendment shall be effective to the extent that
it applies to less than all of the holders of the Notes then outstanding.  No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of the Transaction Documents
unless the same consideration also is offered to all of the parties to the
Transaction Documents, holders of Notes.  The Company has not, directly or
indirectly, made any agreements with any Buyers relating to the terms or
conditions of the transactions contemplated by the Transaction Documents except
as set forth in the Transaction Documents.

 

19

--------------------------------------------------------------------------------


 

(f)            Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement or the Notes
must be in writing and will be deemed to have been delivered and received:  (i)
upon receipt, when delivered personally; (ii) upon receipt, when sent by
facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
Business Day after deposit with an overnight courier service, in each case
properly addressed to the party to receive the same.  The addresses and
facsimile numbers for such communications shall be:

 

If to the Company:

 

 

 

 

 

EPIQ Systems, Inc.

501 Kansas Avenue

Kansas City, Kansas  66105-1300

Telephone:

 

913-621-9500

Facsimile:

 

913-621-7281

Attention:

 

Elizabeth M. Braham, Senior Vice President and

 

 

Chief Financial Officer

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Gilmore & Bell, P.C.

2405 Grand Boulevard, Suite 1100

Kansas City, Missouri  64108

Telephone:

 

816-221-1000

Facsimile:

 

816-221-1018

Attention:

 

Richard M. Wright, Jr., Esq.

 

 

 

If to the Transfer Agent:

 

 

 

Wells Fargo Shareowner Services

161 North Concord Exchange

South St. Paul, Minnesota  55075

Telephone:

 

(651) 306-4402

 

 

(800) 689-8788

Facsimile:

 

(651) 450-4078

Attention:

 

Cheryl Kelly, Account Manager

 

 

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to

 

 

 

(for informational purposes only)

 

 

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York New York  10022

Telephone:

 

(212) 756-2000

Facsimile:

 

(212) 593-5955

Attention:

 

Eleazer N. Klein, Esq.

 

and such Buyer’s representatives as set forth on the Schedule of Buyers, or to
such other address and/or facsimile number and/or to the attention of such other
Person as the recipient party has specified by

 

20

--------------------------------------------------------------------------------


 

written notice given to each other party five (5) days prior to the
effectiveness of such change.  Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by an overnight courier service shall
be rebuttable evidence of personal service, receipt by facsimile or receipt from
an overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Notes.  The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the holders of Notes representing at least a majority of the
aggregate principal amount of the Notes then outstanding, except pursuant to a
Change of Control or Corporate Event (each as defined in Section 5 of the Notes)
with respect to which the Company is in compliance with Section 5 of the Notes. 
A Buyer may assign some or all of its rights hereunder to any purchaser of not
less than $3,000,000 principal amount of Notes (or such lesser amount
representing the remaining principal amount of such Note) without the consent of
(but with notice of such assignment to) the Company, in which event such
assignee shall be deemed to be a Buyer hereunder with respect to such assigned
rights and such assignee shall be bound by all covenants and agreements of Buyer
set forth in this Agreement.

 

(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

(i)            Survival.  Unless this Agreement is terminated under Section 8,
the representations and warranties of the Company and the Buyers contained in
Sections 2 and 3 and the agreements and covenants set forth in Sections 4, 5 and
9 shall survive the Closing.  Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

 

(j)            Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(k)           Indemnification.  In consideration of each Buyer’s execution and
delivery of the Transaction Documents and acquiring the Securities thereunder
and in addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each other holder of the Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents, (b) any breach of any covenant, agreement
or obligation of the Company contained in the Transaction Documents or (c) any
cause of action, suit or claim brought or made against such Indemnitee by a
third party (including for these purposes a derivative action brought on behalf
of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents, (ii) any
transaction financed or to be financed in whole or in part, directly or

 

21

--------------------------------------------------------------------------------


 

indirectly, with the proceeds of the issuance of the Securities, or (iii) the
status of such Buyer or holder of the Securities as an investor in the Company
pursuant to the transactions contemplated by the Transaction Documents.  To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.  Except as otherwise set forth herein, the mechanics and
procedures with respect to the rights and obligations under this Section 9(k)
shall be the same as those set forth in Section 6 of the Registration Rights
Agreement.

 

(l)            No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

(m)          Remedies.  Each Buyer and each holder of the Securities shall have
all rights and remedies set forth in the Transaction Documents and all rights
and remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law.  Any Person having any rights under any provision of this Agreement shall
be entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law.  Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Buyers.  The Company
therefore agrees that the Buyers shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.

 

(n)           Payment Set Aside.  To the extent that the Company makes a payment
or payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.

 

(o)           Independent Nature of Buyers’ Obligations and Rights.  The
obligations of each Buyer under any Transaction Document are several and not
joint with the obligations of any other Buyer, and no Buyer shall be responsible
in any way for the performance of the obligations of any other Buyer under any
Transaction Document.  Nothing contained herein or in any other Transaction
Document, and no action taken by any Buyer pursuant hereto or thereto, shall be
deemed to constitute the Buyers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Buyers are
in any way acting in concert or as a group with respect to such obligations or
the transactions contemplated by the Transaction Documents.  Each Buyer confirms
that it has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors.  Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitations, the rights arising out of this Agreement or out of any
other Transaction Documents, and it shall not be necessary for any other Buyer
to be joined as an additional party in any proceeding for such purpose.

 

[Signature Page Follows]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused have caused their
respective signature page to this Securities Purchase Agreement to be duly
executed as of the date first written above.

 

 

 

COMPANY:

 

 

 

EPIQ SYSTEMS, INC.

 

 

 

 

 

By:

/s/  Tom W. Olofson

 

 

Name:

Tom W. Olofson

 

Title:

Chief Executive Officer

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

 

BUYERS:

 

 

 

RIVERVIEW GROUP, LLC

 

 

 

 

 

By:

 /s/  Terry Feeney

 

 

 

Name:

Terry Feeney

 

 

 

Title:

Chief Operating Officer

 

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

BUYERS:

 

 

 

SMITHFIELD FIDUCIARY LLC

 

 

 

 

 

By:

/s/  Adam J. Chill

 

 

Name: Adam J. Chill

 

Title: Authorized Signatory

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

 

BUYERS:

 

 

 

OMICRON MASTER TRUST

 

By:  Omicron Capital L.P., as advisor

 

 

 

By:  Omicron Capital Inc., its general partner

 

 

 

 

 

By:

/s/  Bruce Bernstein

 

 

Name: Bruce Bernstein

 

Title: Managing Partner

 

26

--------------------------------------------------------------------------------


 

SCHEDULE OF BUYERS

 

(1)

 

(2)

 

(3)

 

(4)

Buyer

 

Address and Facsimile Number

 

Aggregate
Principal
Amount of
Notes

 

Legal Representative’s
Address and Facsimile Number

 

 

 

 

 

 

 

Riverview Group, LLC

 

666 Fifth Avenue, 8th Floor
New York, New York  10103
Attention:  Daniel Cardella
Facsimile:  (212) 977-1667
Telephone: (212) 841-4100
Residence:  Delaware

 

$

30,000,000

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York  10022
Attention:  Eleazer Klein, Esq.
Facsimile:  (212) 593-5955
Telephone: (212) 756-2000

 

 

 

 

 

 

 

Smithfield Fiduciary LLC

 

c/o Highbridge Capital
Management, LLC
9 West 57th Street, 27th Floor
New York, New York  10019
Attention:  Ari J. Storch

                  Adam J. Chill

Facsimile:  (212) 751-0755 Telephone: (212) 287-4720 Residence:  Cayman Islands

 

$

10,000,000

 

 

 

 

 

 

 

 

 

Omicron Master Trust

 

c/o Omicron Capital L.P.
810 Seventh Avenue
39th Floor
New York, New York 10019
Attention:   Brian Daly
Facsimile:   (212) 803-5269 Telephone:  (212) 803-5263 Residence:  Bermuda

 

$

10,000,000

 

 

 

27

--------------------------------------------------------------------------------